    Case: 1:18-cv-04670 Document #: 104 Filed: 03/10/20 Page 1 of 3 PageID #:484




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


HP TUNERS, LLC, a Nevada limited                   )
liability company,                                 )
                                                   )
                       Plaintiff,                  ) Civil Action No. 1:18-cv-04670
                                                   )
       v.                                          ) Hon. Steven C. Seeger
                                                   )
DEVIN JOHNSON, et al.,                             ) Magistrate Judge M. David Weisman
                                                   )
                       Defendants.                 )



        PERMANENT INJUNCTION AGAINST DEFENDANT DEVIN JOHNSON

       This Court granted Plaintiff’s Motion for Entry of Default Against Defendant Devin

Johnson under Rule 55(a) on July 18, 2019. See Dkt. Nos. 62, 69. Plaintiff later filed a Motion

for Default Judgment Against Defendant Devin Johnson under Rule 55(b) on February 11, 2020,

which this Court granted on March 2, 2020. See Dkt. Nos. 98, 103. As a result of Johnson’s

failure to respond to the Complaint, and the entry of default and default judgment, the factual

allegations are deemed admitted. See Fed. R. Civ. P. 8(b)(6).

       Plaintiff’s Fourth Amended Complaint (Dkt. No. 42) and Motion for Entry of Default

Judgment (Dkt. No. 98) requested injunctive relief against Defendant Johnson. For the reasons

set forth below, entry of limited injunctive relief against Johnson is warranted.

       In particular, Plaintiff has alleged irreparable harm from Johnson’s circumvention of

technological measures to protect its copyrighted software, and further from Johnson’s use of

such “cracked” software to unfairly compete with HPT and divert HPT’s actual and prospective

customer relationships. (See Dkt. 98 at 8–9; Fourth Amended Complaint, ¶¶ 89–90, 120, 136–
    Case: 1:18-cv-04670 Document #: 104 Filed: 03/10/20 Page 2 of 3 PageID #:485




137). Johnson having defaulted, and default judgment having been entered, there is nothing

before the Court to dispute these allegations, which are taken as true. Fed. R. Civ. P. 8(b)(6).

Moreover, in cases involving infringement of intellectual property, “there is a presumption of

irreparable harm to the plaintiff.” See, e.g., Vendavo, Inc. v. Long, 397 F. Supp. 3d 1115, 1143

(N.D. Ill. 2019) (cleaned up). This requirement “tend[s] to merge” with the requirement of no

adequate remedy at law, which is established by Johnson’s ongoing ability to use and provide the

cracked HPT software in violation of the DMCA, 17 U.S.C. § 1201(a)(1)(A), (a)(2)(A)–(C), &

(b)(2)(A)–(C). See, e.g., id. at 1143–44 (cleaned up).

       Likewise, the balance of hardships warrants an equitable remedy in the form of an

injunction to prevent Johnson from continuing to circumvent HPT’s copyright protection

technology that controls access to its copyrighted software, unfairly competing with HPT and

interfering with its economic relationships by unlawfully offering and providing cracked HPT

software. “[W]here the injunctive relief sought primarily focuses on prohibiting a defendant

from using information he should not have taken in the first place, the balance of harms weighs

heavily in favor of granting an injunction.” Vendavo, 397 F. Supp. at 1145. Conversely, there

can be no more than minimal harm to Johnson in being restrained from doing what the law

already prohibits.

       Finally, the public interest would be well-served by enjoining Johnson from cracking

HPT software and offering and/or providing such cracked software. In these sorts of cases, it is

well-established that “the public interest is served by upholding copyright protections against

those who would seek to misappropriate protected works.” In re Aimster Copyright Litig., 252

F. Supp. 2d 634, 665 (N.D. Ill. 2002).




                                                2
    Case: 1:18-cv-04670 Document #: 104 Filed: 03/10/20 Page 3 of 3 PageID #:486




       In sum, in view of the record before the Court, all of the factors to be considered in

assessing the propriety of injunctive relief favor granting an injunction against Johnson to

prevent him from continuing to engage in circumvention of HPT’s copyright protection

measures, and his subsequent use and distribution of cracked HPT software to HPT’s detriment.

       In view of the foregoing, the Court hereby GRANTS Plaintiff’s request for injunctive

relief. Thus, it is ORDERED that Defendant Devin Johnson shall not, directly or indirectly,

alone or in concert with others:

   •   Hack or crack any HPT software;

   •   Provide any information, make available, or otherwise explain to any person or third

       party regarding how HPT software can be hacked or cracked;

   •   Copy, maintain, or store any hacked or cracked HPT software;

   •   Provide any information, assistance, or other explanation to any person or third party

       regarding where or how hacked or cracked HPT software can be acquired;

   •   Receive, transmit, download, upload, share, or otherwise participate in the dissemination

       of any hacked or cracked HPT software;

   •   Use any hacked or cracked HPT software;

   •   Advertise, offer for sale, sell, or otherwise provide or distribute any such hacked or

       cracked HPT software;

   •   Or assist others in any of the above.

       IT IS SO ORDERED.



Date: March 10, 2020                                _________________________

                                                    Steven C. Seeger
                                                    United States District Judge


                                                3
